DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 70 (paragraphs [0037, 0039, 0041, 0044, 0046, 0050, 0067, 0074, 0080-0082, 0091, 0129].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “71” has been used to designate the predetermined time (Figures 4 and 5), the legend (Figure 7), and the table (Figure 11).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0078], line 4, “trainged” should be replaced with --trained--.  
Please review paragraphs [0060]-[0073], since the written description of Figure 8 does not appear to match the information in the figure. For instance, in paragraph [0062], “In Step 102, the pre-processing unit 40 performs pre-processing for the magnetic signal 10” and in paragraph [0065], “the process proceeds to Step 102”.
Appropriate correction is required.

Claim Objections
Claims 4, 6-8, and 10 are objected to because of the following informalities:  
In claim 4, “the prescribed time” lacks antecedent basis in the claims. Claim 4 should depend upon claim 3.
In claim 6, lines 4 and 13, “that” should be deleted.
In claim 7, line 3, “that whether or not” should be deleted.
In claim 8, line 6, “that” should be deleted.
In claim 10, “the predetermined sampling period” lacks antecedent basis in the claims. Claim 10 should depend upon claim 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. (US 6,853,194).

Regarding claim 1, Nelson et al. discloses a magnetic detection system (element 100, Fig. 2) comprising: a magnetic sensor (elements 102, 104, Fig. 2) configured to be installed underwater to acquire a magnetic signal (see col. 21, line 57 through col. 22, line 9); a storage unit configured to store the magnetic signal acquired by the magnetic sensor; a first determination unit (i.e., as part of processing unit 146, Fig. 2) configured to output whether or not a magnetic body has passed as a first determination result based on the magnetic signal of the magnetic sensor (i.e., performing a search mode of the ETD sensor system, Fig. 14A and col. 14, lines 43-51); a second determination unit (i.e., as part of processing unit 146, Fig. 2) configured to output whether or not the magnetic body has passed as a second determination result based on the magnetic signal of the magnetic sensor after an output of the first determination result by the first determination unit (i.e., performing an identification mode of the ETD sensor system, Fig. 14B and col. 14, lines 52-60); and a notification unit (element 148, Fig. 2) configured to output the first determination result and the second determination result, wherein the second determination unit is configured to have higher determination accuracy than the first determination unit (see col. 14, lines 43-60).
Regarding claim 2, Nelson et al. discloses a magnetic detection system, wherein the first determination unit is configured to output the first determination result by determining the magnetic signal based on a predetermined condition (see col. 14, lines 43-51), and wherein the second determination unit is configured to output the second determination result based on a discriminator trained by machine learning (see col. 17 line 63 through col. 18, line 2).
Regarding claim 3, Nelson et al. discloses a magnetic detection system, wherein the magnetic sensor is configured to acquire a time-series magnetic signal by a predetermined sampling period, wherein the first determination unit is configured to output the first determination result based on at least a part of the magnetic signal after a prescribed time has elapsed, and wherein the second determination unit is configured to output the second determination result based on the magnetic signal after the prescribed time has elapsed (see col. 6 line 60 through col. 7, line 10).
Regarding claim 9, Nelson et al. discloses a magnetic detection system, wherein the notification unit includes a display unit (i.e., display 148, Fig. 2) for displaying the first determination result and the second determination result on a same screen.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 6,853,194).

Regarding claim 5, even assuming arguendo, without conceding, that Nelson et al. does not disclose the first determination unit configured to output the first determination result based on a first discriminator trained by machine learning, and the second determination unit configured to output the second determination result based on a second discriminator trained by machine learning, the second discriminator being different from the first discriminator, the examiner takes official notice of the fact that this feature is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved workability and detection accuracy.

Allowable Subject Matter
No art has been found for a prior art rejection of claims 4, 6-8 and 10 at this time.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
5/3/2021